DETAILED ACTION
Remarks
The present application was filed 28 October 2020, is a continuation-in-part of 16/931,917 filed on 17 July 2020 and claims priority to IN201911053188 filed in India on 20 December 2019.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are acceptable for examination purposes.
Claim Objections
7.	Claims 7 and 17 are objected to for the following informalities:
Claims 7 and 17 refer to creating data-driven test automation “based on difference” which appear to be typographical errors that should perhaps read –based on a difference- instead.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20200097389) (art made of record – hereinafter Smith)  in view of Chagoly et al. (US 2008/0133210) (art of record – hereinafter Chagoly).

As to claim 1, Smith discloses a computer-implemented method for analyzing workflow, the method comprising: 
analyzing, via an artificial intelligence (AI) model associated with a workflow analyzer module, the workflow based on a set of pre-defined automation rules; (e.g., Smith, par. [0055]: in step 601, a code portion is received. The code portion may comprise a few lines of code, a class or method definition, an entire project of files or other portions [a computer program necessarily comprising workflow, whatever code performs step 601 or all steps of figure 6 being an analyzer module]. In step 602, the code is pre-processed to extract features for prediction. The code portion may be translated into a graph structure. Examples of graph 
determining one or more metrics associated with the analyzed workflow of the automation; (e.g., Smith, par. [0055]: one or more errors may be predicted and an identification of type may be performed for each error. A likelihood of error [metric] may be generated for each type of error. The error type with the highest likelihood may be used as the prediction, or all error types with the a likelihood above a threshold) and 
generating, via the Al model, corrective activity data based on the determined one or more metrics (e.g., Smith, par. [0064]: error information may be one or more error types predicted by the error prediction system 344 [based on the metrics, see above]. Code sample and error information are input to a machine learning model trained to output a prediction for how to fix the error).
Smith does not explicitly disclose workflow of test automation associated with a robotic process automation application; receiving the workflow of the test automation associated with the RPA application; the workflow of the test automation; test automation.
	However, in an analogous art, Chagoly discloses:
workflow of test automation associated with a robotic process automation application; (e.g., Chagoly, par. [0035]: A robotic test script is a script that is used to perform an automated business task in a workflow. Robotic test script 310 may be generated using robotic test software that allows one to record a user’s interactions with an application [robotic process automation application])
receiving the workflow of the test automation associated with the RPA application; (see immediately above)
the workflow of the test automation (see immediately above)
test automation (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workflow analysis and correction of Smith, by incorporating the workflows of test automation associated with a robotic process automation application taught by Chagoly, as Chagoly would provide the advantage of a means of automatically interacting with an application in order to test it. (See Chagoly, pars. [0035-0036]).

As to claim 2, Smith/Chagoly discloses the method of claim 1 (see rejection of claim 1 above), Smith further disclose wherein the set of pre-defined test automation rules comprises at least one of a pre-defined number of loops, a pre-defined number of conditions, a pre-defined structured design, or at least one verification point (e.g., Smith, par. [0066]: changes may be made based on rule-based heuristics; par. [0081]: one or more sets of instructions or software embodying any one or more of the functions describe herein [software to implement the rule-based heuristic changes being a pre-defined structure design]).

As to claim 3, Smith/Chagoly discloses the method of claim 1 (see rejection of claim 1 above), Smith further discloses further comprising performing corrective activity, for the analyzed workflow of the test automation, based on the corrective activity data (e.g., Smith,  par. [0069]: FIG. 10C illustrates an interface 304 for interacting with one or more suggested fixes. Interaction with a suggested changes sequence may apply the change to the code)

As to claim 4, Smith/Chagoly discloses the method of claim 3 (see rejection of claim 3 above), Smith further discloses:
 wherein performing the corrective activity further comprises: 
predicting, via the Al model, one or more flaws in the workflow based on the determined one or more metrics; (e.g., Smith, abstract: predicting the existence of errors [flaws] in code [workflow]; par. [0055]: one or more errors may be predicted and an identification of type may be performed for each error. The prediction may be generated by inputting the features extracted in step 602 into one or more machine learning models [AI models]. A likelihood of error [metric] may be generated for each type of error. The error type with the highest likelihood may be used as the prediction, or all error types with the a likelihood above a threshold) and 
modifying, via the Al model, the workflow to remove the one or more flaws (e.g., Smith, par. [0064]: error information may be one or more error [flaw] types predicted by the error prediction system 344 [using AI models, see above]. Code sample and error information are input to a machine learning model trained to output a prediction for how to fix the error [flaw]; par. [0069]: FIG. 10C illustrates an interface 304 for interacting with one or more 
Smith does not explicitly disclose the workflow of the test automation.
However, in an analogous art, Chagoly discloses:
the workflow of the test automation (e.g., Chagoly, par. [0035]: A robotic test script is a script that is used to perform an automated business task in a workflow. Robotic test script 310 may be generated using robotic test software that allows one to record a user’s interactions with an application [robotic process automation application]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workflow analysis and correction of Smith, by incorporating the workflows of test automation associated with a robotic process automation application taught by Chagoly, as Chagoly would provide the advantage of a means of automatically interacting with an application in order to test it. (See Chagoly, pars. [0035-0036]).

As to claim 8, Smith/Chagoly discloses the method of claim 1 (see rejection of claim 1 above), Smith further discloses:
 wherein Al model corresponds to a pre-trained Al model that includes training data (e.g., Smith, par. [0055]: the models may be trained using training examples).

As to claim 9, Smith/Chagoly discloses the method of claim 8 (see rejection of claim 8 above) Smith further discloses:
wherein analyzing the workflow of the automation further comprises executing the set of pre-defined automation rules based on the pre-trained Al model par. [0055]: the prediction may be generated [analyzing the workflow of the automation, see above] by inputting the features extracted in step 602 into one or more machine learning models [AI models]. The error with the highest likelihood may be used as the prediction [a rule], or all error types with likelihood above a threshold value may be returned [a rule, applying a rule being executing it])
Smith does not explicitly disclose test automation.
However, in analogous art, Chagoly does, as set forth above with respect to claim 1 and it would have been obvious to modify Smith with Chagoly as further set forth above with respect to claim 1

As to claim 10, Smith/Chagoly discloses the method of claim 8 (see rejection of claim 8 above), Smith further discloses:
 wherein the training data comprises at least one of standard automation workflows, errors in automation workflows, and standard framework documents (e.g., Smith, par. [0055]: the models may be trained using a plurality of training examples comprising code [workflow(s)] labeled with an actual result of an error type or not error; par. [0049]: embodiments may operate on any kind of source code including scripting languages)
Smith does not explicitly disclose test automation workflows.
However, in an analogous art, Chagoly discloses:
test automation workflows (e.g., Chagoly, par. [0035]: A robotic test script is a script that is used to perform an automated business task in a workflow. Robotic test script 310 may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workflow analysis and correction of Smith, by incorporating the workflows of test automation associated with a robotic process automation application taught by Chagoly, as Chagoly would provide the advantage of a means of automatically interacting with an application in order to test it. (See Chagoly, pars. [0035-0036]).

As to claim 11, it is a system claim having substantially the same limitations as claim 1. Accordingly it is rejected for substantially the same reasons. Further limitations, disclosed by Smith, include:
a memory configured to store instructions; (e.g., Smith, par. [0028]) and
at least one processor, (e.g., Smith, par. [0028]) wherein
the instructions are configured to cause the at least one processor (e.g., Smith, par. [0028]) to: (see rejection of claim 1 above).

As to claim 12, it is a system claim having substantially the same limitations as claim 2. Accordingly it is rejected for substantially the same reasons.

As to claim 13, it is a system claim having substantially the same limitations as claim 3. Accordingly it is rejected for substantially the same reasons.

As to claim 14, it is a system claim having substantially the same limitations as claim 4. Accordingly it is rejected for substantially the same reasons.

As to claim 18, it is a system claim having substantially the same limitations as claims 8 and 10. Accordingly it is rejected for substantially the same reasons.

As to claim 19, it is a system claim having substantially the same limitations as claim 9. Accordingly it is rejected for substantially the same reasons.

As to claim 20, it is a system claim having substantially the same limitations as claim 1. Accordingly it is rejected for substantially the same reasons. Further limitations, disclosed by Smith, include:
a computer program embodied on a non-transitory computer-readable medium, wherein the computer program is configured to cause the at least one processor (e.g., Smith, par. [0028]). to: 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200097389) in view of Chagoly (US 2008/0133210) in further view of Zhang et al. (US 2018/0052666) (art made of record – hereinafter Zhang).

As to claim 5, Smith/Chagoly discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the workflow of the test automation comprises a combination of a set of test cases.  

wherein the workflow of the test automation comprises a combination of a set of test cases (e.g., Zhang, abstract: described herein are technologies pertaining to a recursive user interface testing automation framework. A workflow used to test an application can be modified; par. [0038]: a group of test cases in the workflow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test automation workflow of Smith/Chagoly, by incorporating a set of cases in the workflow, as taught by Zhang, as Zhang would provide the advantage of a means of executing multiple test cases with a single flow. (See Zhang, par. [0025]).

	As to claim 15, it is a system claim having substantially the same limitations as claim 5 and is rejected for substantially the same reasons.

Claims  6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200097389) in view of Chagoly (US 2008/0133210) in view of Zhang (US 2018/0052666) in further view of Peng et al. (CN 107957957) (art made of record – hereinafter Peng).

Note: The Peng reference is not in English. A machine translation is made of record and cited herein

As to claim 6, Smith/Chagoly/Zhang discloses the method of claim 5 (see rejection of claim 5 above), and further discloses but does not explicitly disclose further comprising extracting one or more redundant sequences of at least one test case of the set of test cases into a separate reusable library for the analysis of the workflow of the test automation.  

extracting one or more redundant sequences of at least one test case of the set of test cases into a separate reusable library (e.g., Peng, par. [0019]: determining at least one test case set [reusable library], wherein multiple test cases in each test case set are used to implement the same function; par. [0061]: the system can deduplicate the generate test cases; par. [0079]: deduplication of sub-use cases, that is, to filter the set of use cases to be screened, remove duplication and generated a more accurate set of use cases) for the analysis of the workflow of the test automation (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, see M.P.E.P. § 2111.04).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify multiple test cases of Smith/Chagoly/Zhang, by incorporating extracting redundant test cases into a reusable test library, as taught by Peng, as Peng would provide the advantage of a means generating an accurate set of test cases that perform the same function. (See Peng, pars. [0019], [0079]).

As to claim 16, it is a system claim having substantially the same limitations as claim 6 and is rejected for substantially the same reasons.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200097389) in view of Chagoly (US 2008/0133210) in view of Zhang (US 2018/0052666) in further view of Johnson et al. (US 2010/00058295) (art made of record – hereinafter Johnson).

As to claim 7, Smith/Chagoly/Chang discloses the method of claim 5 (see rejection of claim 5 above), further comprising creating data-driven test automation based on difference between a first test case of the set of test cases and a second test case of the set of test cases during data processing of the set of test cases.  
However, in an analogous art, Johnson discloses:
creating data-driven test automation based on difference between a first test case of the set of test cases and a second test case of the set of test cases during data processing of the set of test cases (e.g., Johnson, par. [0048]: responsive to a determination that the comparison indicates a difference between the current coverage information and the prior coverage information, collecting the difference information. Test information for the one or more prior versions of the test code is retrieved and used with the differences to generating the new test cases; par. [0006]: coverage of the test code is analyzed based on the new test cases to form new coverage information [i.e., coverage is based on test cases]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify multiple test cases of Smith/Chagoly/Zhang, by incorporating creating data-driven test automation based on difference between a first test case of the set of test cases and a second test case of the set of test cases during processing of the set of test cases, as taught by Johnson, as Johnson would provide the advantage of a means of improving code quality. (Se Johnson, par. [0050]).

As to claim 17, it is a system claim having substantially the same limitations as claim 7 and is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD AGUILERA/Primary Examiner, Art Unit 2196